 

 

Case 8:19-cr-@y Px Document 25-1 Filed 04 iy Page 1 of 2

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

At all times relevant to the Information, DEWAYNE DAVIS (“DAVIS”) was a resident
of Maryland and was in a dating relationship with Karen Moran. Between on or about June 25,
2014, and on or about May 16, 2016, Moran worked for Company A, a real estate company based
in Silver Spring, Maryland. During her time as an employee for Company A, Moran worked as
an administrative assistant with some accounting and bookkeeping responsibilities. As part of
Moran’s duties at Company A, Moran had access to Company A’s electronic check-making
software and paper checkbook.

Moran maintained a personal checking account at Capital One Bank ending in x9877 (the
“Moran Account”). At SunTrust Bank, Company A maintained an escrow account ending in
x8355 (the “Escrow Account”) and an operating account ending in x8306 (the Operating Account).

Between at least in or about June 2015 and in or about May 2016, in the District of
Maryland and elsewhere, DAVIS and Moran devised a scheme and artifice to defraud Company
A and to obtain money from Company A by means of materially false and fraudulent pretenses,
representations, and promises, with the intent to defraud and with knowledge of the scheme’s
fraudulent nature (“the scheme to defraud”).

Between at least on or about June 17, 2015 and on or about May 3, 2016, DAVIS and
Moran used Moran’s position at Company A to embezzle $133,875 from Company A. DAVIS
and Moran did this by Moran’s drafting thirteen unauthorized checks from the Escrow Account
and one unauthorized check from the Operating Account. These checks were made out to DAVIS,
and deposited into the Moran Account. DAVIS endorsed the checks and provided his driver’s
license and other information. Specifically, on or about September 30, 2015, for the purpose of
executing the scheme to defraud, DAVIS and Moran knowingly caused the transmission of a wire
communication in interstate commerce, to wit, a wire transmission from the Operating Account in
Maryland through a server outside of Maryland, caused by depositing a $12,860 check into the
Moran Account. ,

According to bank records, DAVIS and Moran ultimately used stolen funds for their own
benefit, including personal clothing, restaurants, and travel.

10
Case 8:19-cr-00@}-PX Document 25-1 Filed 04/0 Page 2 of 2

In total, the loss to Company A because of DAVIS and Moran’s conduct was
approximately $133,875.

SO STIPULATED:

Clay agath Wr4 hie

Elizabeth Wr ight
Erin B. Pulice
Assistant United States Attorneys

D>. eae ==

Defendant

ey

“Joseph Gigliotti, Esq.
Counsel for Defendant

 

 

I]
